      Case: 1:20-cv-00175-SA-DAS Doc #: 13 Filed: 08/11/21 1 of 1 PageID #: 178




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TODD CAGER                                                                           PETITIONER

v.                                                                        No. 1:20CV175-SA-DAS

LEE COUNTY DETENTION CENTER                                                        RESPONDENT


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DISMISSED with prejudice as procedurally defaulted.

       SO ORDERED, this, the 11th day of August, 2021.

                                                     /s/ Sharion Aycock
                                                     U. S. DISTRICT JUDGE
